[DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14030
                   Non-Argument Calendar
                   ____________________

TORU TANAKA GOTEL,
                                              Plaintiff-Appellant,
versus
SHAWN CARTER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
             D.C. Docket No. 5:21-cv-00388-TES
                   ____________________
2                       Opinion of the Court                  21-14030


Before ROSENBAUM, ANDERSON and HULL, Circuit Judges.
PER CURIAM:
       Plaintiff Toru Gotel, proceeding pro se, appeals the district
court’s sua sponte dismissal of her civil complaint for failure to state
a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). After review, we affirm.
                         I. BACKGROUND
A. Gotel’s Complaint in 2021
      On November 1, 2021, Gotel pro se filed a form civil
complaint alleging a breach-of-contract claim against Shawn Carter
and seeking damages of $40 million. Gotel also sought to proceed
in forma pauperis (“IFP”). Carter is known professionally as the
rapper Jay-Z.
       Gotel’s complaint alleged: (1) that in 1992, she entered into
a contract with Carter and “Jermani Depree” for part ownership of
So So Def Entertainment; (2) that she was supposed to receive $40
million in 2012, “[a]fter twenty years was up”; and (3) that she
never received any money under the contract. These are Gotel’s
only factual allegations. Gotel did not attach a copy of the contract
to her complaint or allege any other details about the contract, its
terms, or the circumstances leading to its execution.
        This is not Gotel’s first lawsuit against Carter. Before
further discussing Gotel’s 2021 civil complaint, we review her prior
civil complaint against Carter.
21-14030                Opinion of the Court                         3

B. Gotel’s 2018 Amended Complaint
        In 2018, Gotel pro se filed a civil complaint asserting claims
against Carter, including a claim that since 1992 she had had a
sexual relationship with Carter, during which he promised to pay
her millions of dollars but that she had never received any money.
After directing Gotel to file an amended complaint, the district
court sua sponte dismissed Gotel’s amended complaint without
prejudice under § 1915(e)(2)(B) for failure to state a claim. The
district court explained that Gotel’s amended complaint was
devoid of dates, specific factual allegations, or specific legal claims
and, even when construed liberally, failed to state a claim that was
plausible on its face.
       Gotel appealed, and this Court affirmed. See Gotel v.
Carter, 785 F. App’x 748 (11th Cir. 2019). The Court agreed with
the district court that Gotel’s “complaint lacked dates, factual
allegations, and the legal elements of the claims she made.” Id. at
750. As an example, the Court pointed out that Gotel “failed to
provide the district court with any factual allegations concerning
any discussions, negotiations, or bargained-for terms between her
and Jay-Z that could be construed as establishing a binding
contract.” Id. We now return to this case.
C. District Court’s Dismissal of Gotel’s 2021 Complaint Without
Prejudice
      In its November 4, 2021 order, the district court first granted
Gotel IFP status. Next, as for Gotel’s contract claim, the district
4                      Opinion of the Court                 21-14030

court noted Gotel’s prior attempt to sue Carter, which also alleged
a 1992 promise of money, that was dismissed for lack of crucial
information. The district court concluded that Gotel’s current
complaint “suffer[ed] from the same fatal flaw,” but that “statute-
of-limitation issues also spell[ed] ‘Trouble’ for [Gotel’s] claim.”
       The district court described Gotel’s complaint as factually
naked, pointing out that it did not even allege whether the 20-year
contract was oral or in writing. The district court noted (1) that an
oral contract would be subject to Georgia’s four-year statute of
limitations, see O.C.G.A. § 9-3-25, and (2) that Gotel’s 20-year
contract with Carter had to be in writing and signed by Carter to
be binding under O.C.G.A. § 13-5-30(5), Georgia’s Statute of
Frauds. The district court concluded that, even when Gotel’s 2021
complaint was construed liberally to allege a written contract, her
claim was barred by O.C.G.A. § 9-3-24, Georgia’s six-year statute of
limitations for simple written contracts. Finally, the district court
noted that Gotel “failed to include any factual allegation to lead the
Court to deduce that the alleged contract was under seal” in order
for O.C.G.A. § 9-3-23’s 20-year statute of limitations to apply.
       Determining that it was apparent from the face of the
complaint that Gotel’s breach-of-contract claim was time-barred,
the district court concluded that dismissal under § 1915(e)(2)(b)(ii)
21-14030                   Opinion of the Court                                5

for failure to state a claim was appropriate. 1 The district court
dismissed Gotel’s complaint without prejudice.
        In a footnote, the district court advised Gotel that if she
wanted “to reassert her claims in another lawsuit, she [would] need
to provide sufficient factual detail not only to state a plausible claim
for relief,” but also to establish that venue was proper in the Middle
District of Georgia. Further, the district court advised that, given
that O.C.G.A. § 9-3-23’s 20-year statute of limitations required the
instrument to be under seal, “it may be helpful for Plaintiff to
submit a copy of her and Jay-Z’s contract simultaneously with her
new Complaint.”
     Gotel filed a timely notice of appeal citing the district court’s
November 4, 2021 dismissal order.
       At the same time, Gotel also filed an amended complaint in
the district court. Gotel’s one-page amended complaint consists of
two numbered paragraphs stating: (1) that her 1992 contract with
Jay-Z was for 25 years and that she made a mistake when she
alleged a 20-year contract; and (2) that she “was supposed to be
mail[ed] a copy of the contract in 1992,” but that she had a witness,
Jermaine Dupree, who was part of So So Def Entertainment and
was present at the time the contract was signed.



        1While the district court noted that Gotel’s allegations also appeared
to be clearly baseless, fanciful, fantastic, and delusional, the court ultimately
did not dismiss the complaint as frivolous under § 1915(e)(2)(b)(i).
6                        Opinion of the Court                   21-14030

        Although the amended complaint remains pending on the
district court’s docket and is not the subject of this appeal, we take
judicial notice of the fact that her amended complaint (1) still does
not allege that the contract was under seal, (2) essentially admits
she does not have a copy of a written contract, whether under seal
or not, and (3) does not even allege that Jermaine Dupree has a
copy of a written contract, but only that Dupree was present when
it was signed.
                           II. DISCUSSION
A.     Dismissals Under § 1915(e)(2)(B)(ii)
       Pursuant to § 1915(e)(2)(B)(ii), district courts shall dismiss
the complaint of any plaintiff proceeding IFP if the court
determines that the complaint “fails to state a claim on which relief
may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). The same standard
that governs dismissals under Federal Rule of Civil Procedure
12(b)(6) applies to dismissals under § 1915(e)(2)(B)(ii). Alba v.
Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).
       Under that standard, a plaintiff’s complaint must be
dismissed if it does not contain enough factual matter, accepted as
true, “to state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974
21-14030                   Opinion of the Court                                 7

(2007)). 2 While a well-pleaded complaint does not require
“detailed factual allegations,” it requires “more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Id. A pleading
that offers nothing more than “labels and conclusions,” “a
formulaic recitation of the elements of a cause of action,” or “naked
assertions devoid of further factual enhancement” will not suffice.
Id. (quotation marks and alterations omitted).
       Stating a plausible claim requires pleading “factual content
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. Allegations that
permit the court to infer only “the mere possibility of misconduct”
do not show the plaintiff is entitled to relief. Id. at 679, 127 S. Ct.
at 1950.
        The pleadings of a pro se plaintiff like Gotel are construed
liberally. Alba, 517 F.3d at 1252. Even so, a pro se plaintiff must
allege some factual support for a claim, as required by Iqbal and
Twombly. Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th
Cir. 2015).




        2 This Court   reviews de novo a district court’s sua sponte dismissal for
failure to state a claim under § 1915(e)(2)(B)(ii), viewing the allegations in the
complaint as true. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).
8                       Opinion of the Court                 21-14030

B. Dismissal of Gotel’s Complaint as Time-barred
       The district court concluded that Gotel’s complaint failed to
state a plausible claim because it was apparent on its face that her
breach-of-contract claim was time-barred.
       Dismissal for failure to state a claim on statute of limitations
grounds is appropriate if it is apparent from the face of the
complaint that the claim is time-barred. La Grasta v. First Union
Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004). As the district court
concluded, to the extent Gotel’s alleged contract was an oral
contract or a simple written contract, it is apparent from the
complaint itself that her claim is time-barred under Georgia’s four-
year statute of limitations for oral contracts and six-year statute of
limitations for simple written contracts.
      The remaining question, however, is what about written
contracts under seal?
        The district court faulted Gotel for failing to include factual
allegations that the alleged contract was under seal. Generally
speaking, a statute of limitations bar is an affirmative defense, and
the plaintiff ordinarily is not required to negate an affirmative
defense in her complaint. Id. The circumstances here are far from
ordinary. This is not Gotel’s first lawsuit attempting to sue Carter
for failure to pay her millions of dollars. In this second lawsuit,
Gotel still has not produced a contract or even alleged factual
details about it. Further, in its order dismissing this second lawsuit,
the district court pointed out Gotel’s failure to allege the purported
21-14030                Opinion of the Court                         9

contract was under seal. And in her amended complaint Gotel still
does not allege the contract was under seal. To the contrary, she
essentially admits she does not have a copy of it and alleges only
that Jermaine Dupree saw it signed. She does not allege Jermaine
Dupree has a copy. Given the unique circumstances here, we
cannot say the district court erred in dismissing Gotel’s complaint
without prejudice as time-barred.
C. Alternative Ruling
      It is well established that “this Court may affirm the
judgment of the district court on any ground supported by the
record, regardless of whether that ground was relied upon or even
considered by the district court.” See Kernel Records Oy v.
Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012).
        Even if Gotel’s 2021 complaint is not time-barred, the
district court did not err in dismissing Gotel’s complaint for failure
to state a claim for breach of contract under Georgia law.
        To establish a breach-of-contract claim, a plaintiff must first
show a valid contract. See Millwood v. Art Factory, Inc., 306 Ga.
App. 164, 166, 702 S.E. 2d 7, 9 (Ga. Ct. App. 2010) (“The party
asserting the existence of a contract has the burden of proving its
existence and its terms.”(quotation marks omitted)). One of the
“essential” elements of a valid contract is consideration. See
O.C.G.A. § 13-3-1 (“To constitute a valid contract, there must be
. . . a consideration moving to the contract . . . .”). Indeed, a
contract lacking consideration is unenforceable. Id. § 13-3-40(a)
10                     Opinion of the Court                21-14030

(“A consideration is essential to a contract which the law will
enforce. An executory contract without such consideration is
called nudum pactum or a naked promise.”). “To constitute
consideration, a performance or return promise must be bargained
for by the parties to a contract.” Id. § 13-3-42(a). Further, “[a]
performance or return promise is bargained for if it is sought by the
promisor in exchange for his promise and is given by the promisee
in exchange for that promise.” Id. § 13-3-42(b).
        Here, Gotel’s 2021 complaint did not allege sufficient facts—
such as discussions, negotiations, bargained-for terms, or the
specific conditions upon which she and Carter entered the
contract—from which a court could reasonably infer the existence
of a valid contract. At most, Gotel’s complaint alleges that in 1992
Carter promised to give her part ownership of So So Def
Entertainment and to pay her $40 million at the end of twenty
years (or 25 years under her amended complaint). But her
complaint does not allege what, in exchange, Gotel promised or
agreed to do or to forbear from doing. See O.C.G.A. § 13-3-42(b);
see also Dekalb Cnty Sch. Dist. v. Gold, 307 Ga. 330, 336, 834 S.E.
2d 808, 813 (Ga. 2019) (explaining that a bargained-for exchange of
promises or performance constitutes the necessary consideration
to make a valid contract). Absent an allegation that Gotel
bargained for and gave consideration, Carter’s alleged promise to
give her part ownership of So So Def Entertainment and pay her
$40 million is gratuitous and unenforceable. See Gill v. B & R Int’l,
Inc., 234 Ga. App. 528, 531, 507 S.E. 2d 477, 481 (Ga. Ct. App. 1998)
21-14030                  Opinion of the Court                              11

(holding employer’s promise to pay severance benefits for which
employee did not agree to do anything in exchange was gratuitous
and unenforceable). 3
       In short, Gotel’s complaint contains only a conclusory
allegation of a contract with Carter and does not contain sufficient
factual content from which the court could reasonably infer the
alleged contract is valid and enforceable under Georgia law. As
such, Gotel’s complaint does not allege a plausible claim for breach
of contract.
       For this reason, we affirm the district court’s dismissal of
Gotel’s complaint without prejudice under § 1915(e)(2)(b)(ii) for
failure to state a claim.
        Gotel’s amended complaint, filed on the same day as her
notice of appeal, remains pending on the district court’s docket.
We leave the amended complaint for the district court to address
as it deems appropriate in light of this opinion.



       3  Gotel’s complaint also fails to allege any facts from which the court
could reasonably infer any action or forbearance by Gotel in reliance on
Carter’s alleged promise that might state a claim of promissory estoppel under
O.C.G.A. § 13-3-44. See Bank of Dade v. Reeves, 257 Ga. 51, 52, 354 S.E. 2d
131, 133 (Ga. 1987) (“Ordinarily the key difference between a promise
supported by consideration and a promise supported by promissory estoppel
is that in the former case the detriment is bargained for in exchange for the
promise; in the latter, there is no bargain. The detriment is a consequence of
the promise but does not induce the making of the promise.” (quotation marks
omitted)).
12               Opinion of the Court   21-14030

     AFFIRMED.